Citation Nr: 1242779	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis and neurogenic claudication of the bilateral lower extremities.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spinal stenosis and neurogenic claudication of the bilateral lower extremities. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1992, with a total of three years, eleven months, and four days of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision the RO denied a claim for a disability rating in excess of 10 percent for the service-connected lumbar spine disability identified then as degenerative joint disease of the lumbar spine; and also denied service connection for spinal stenosis of the lumbar spine with neurogenic claudication of the bilateral lower extremities.  

After the Veteran filed a notice of disagreement from that rating decision, the RO issued a rating decision in December 2009, expanded the definition of the Veteran's degenerative joint disease of the lumbar spine to include spinal stenosis and neurogenic claudication of the bilateral lower extremities.  

The issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine with spinal stenosis and neurogenic claudication of the bilateral lower extremities, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service connection is in effect for spinal stenosis and neurogenic claudication of the bilateral lower extremities.
 

CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for spinal stenosis and neurogenic claudication of the bilateral lower extremities is dismissed.  38 U.S.C.A. § 7105 (West 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2009 rating decision, the RO expanded the definition of the Veteran's degenerative joint disease of the lumbar spine to include spinal stenosis and neurogenic claudication of the bilateral lower extremities.  Because to date service connection has not been severed, his claim of entitlement to service connection for spinal stenosis and neurogenic claudication of the bilateral lower extremities is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In light of this disposition, no discussion of VA's duty to notify and assist is necessary.


ORDER

The claim of entitlement to service connection for spinal stenosis and neurogenic claudication of the bilateral lower extremities is dismissed.


REMAND

The Veteran underwent VA examination of his low back disability most recently in January 2009.  At that time the examiner diagnosed the disability as degenerative joint disease, lumbar spine.  At that time the examiner made no findings of any associated spinal stenosis, or neurological findings associated with the low back disability.  Notably the examiner specifically noted that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  On neurological examination of the lower extremities, motor and sensory function were within normal limits, and reflexes were all 2+.

However, VA treatment records retrieved from the Virtual VA medical record database and dated during the approximate four years since the January 2009 VA examination show evidence of moderate spinal stenosis with sciatica to the right leg, shown in a November 2010 treatment record, which contains an assessment of low back pain-exacerbation.  That record also shows a problem list of active problems that includes male erectile disorder.  These VA treatment records also include a February 2012 VA record that in part contains an assessment of low back pain with radicular symptoms-EMG ordered for left leg; ED (erectile dysfunction).

The above treatment record contrast with that of the January 2009 VA examination and show the presence of associated objective neurologic abnormalities and indicate that the low back disability has worsened since that examination.  The Board determines that an examination is necessary in order to adequately address the question as to the presence and extent of the severity of any associated objective neurologic abnormalities, to include specifically the indicated peripheral neuropathy of the lower extremities and potentially related erectile dysfunction.  

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine: Note (1).  Thus, it is important for medical evidence to determine the presence of any neurologic abnormalities that are associated with the service-connected lumbar spine disability.

An examination is necessary for rating purposes, given the competent evidence of worsening low back condition with additional neurological abnormalities including-as recognized by the RO-spinal stenosis and neurogenic claudication of the bilateral lower extremities.  A comprehensive examination is necessary to provide evidence as to the current overall condition of the lumbar spine disability including all associated neurological abnormalities for rating purposes.  Note that if the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, then VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Notably, review of VA records associated with scheduling of compensation and pension examinations show that a request was made in March 2012 for examinations for back conditions and for peripheral nerves.  However, these were cancelled, with notations of "cancelled (not enough information)."  As such, the Board finds that another VA examination is necessary to adjudicate this claim.  

The record reflects that the Veteran has been receiving treatment from VA providers including for his service-connected lumbar spine disability.  The most recent VA treatment records on file (retrieved from Virtual VA) are dated in February 2012.  Prior to the examination action requested below, any outstanding VA treatment records dated since February 2012 and any other pertinent treatment records not on file, must be obtained, and considered in adjudicating this appeal.  The Board has no discretion and must remand this case to associate any outstanding VA or private medical records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's lumbar spine disability; including any associated neurologic impairment. 

With respect to any private medical records, the RO must document that it has made at least two requests to the custodian of a private record unless it is made evident by the first request that a second request would be futile in obtaining such records.

2.  Notify the Veteran that he may submit statements from himself and from others who observed his degenerative joint disease of the lumbar spine with spinal stenosis and neurogenic claudication of the bilateral lower extremities first hand and describe the symptoms resulting from this disability and the impact of these symptoms on the Veteran's functional impairment and ability to work.

3.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to or part of the Veteran's lumbar spine disability, to include any radicular neuropathy involving the lower extremities or other neurological abnormalities, associated with the lumbar spine disability.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all lumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine/low back, i.e., the extent of the Veteran's pain-free motion.

In addition, please state whether the lumbar spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.  

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and associated with his lumbar spine disability, and must also state whether the Veteran has any other objective neurologic abnormalities associated with his lumbar spine disability, to include any bowel or genitourinary pathology to include erectile dysfunction.  

After all necessary tests are conducted, the examiner must opine as to the impact of the Veteran's overall lumbar spine on his ability to work.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


